FILED
                               NOT FOR PUBLICATION                          SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



GEVORG MIKAELYAN; ACHKHEN                          No. 07-73459
MIKAELYAN,
                                                   Agency Nos. A078-668-998
               Petitioners,                                    A078-668-999

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Gervorg Mikaelyan, a native of Romania and citizen of Armenia, and

Achkhen Mikaelyan, a native and citizen of Armenia, petition pro se for review of

the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s decision denying their application for asylum. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we dismiss the

petition for review.

      We lack jurisdiction to review the agency’s determination that petitioners

failed to establish extraordinary circumstances excusing their untimely filed

asylum application because that finding was based on disputed facts. See

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (per curiam).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     07-73459